DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Response to the Notice of Non-Compliant Amendment, received 11-19-2020, is acknowledged.  Claims 1, 4, 13, 15, 16, and 18-20 have been amended. Claims 3, 5-12, 14, and 17 have been canceled.
Claims 1, 2, 4, 13, 15, 16, and 18-20 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The rejection of claims 11 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/515,461, is moot in light of the cancelation of the claims.
The rejection of claims 3, 5-12, 14, and 17 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same; and, (b) the regiment of each dose is unclear, is moot in light of the cancelation of the claims.
The rejection of claim 7 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, is moot in light of the cancelation of the claim.
The rejection of claim 8 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, is moot in light of the cancelation of the claim.
The rejection of claim 9 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, is moot in light of the cancelation of the claim.
The rejection of claim 10 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, is moot in light of the cancelation of the claim.
The rejection of claim 11 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, is moot in light of the cancelation of the claim.
The rejection of claim 12 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, is moot in light of the cancelation of the claim.
The rejection of claim 14 under 35 U.S.C. 112(b), as being indefinite for how long is the time between the doses and how long the doses are continued, is moot in light of the cancelation of the claim.
The rejection of claims 3, 5-10, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon et al. (U.S. Pub. No. 2010/0028354, 4 February 2010), is moot in light of the cancelation of the claims.
The objection to claim 18 because of the following: line 1, "further comprises", is withdrawn in light of the claim amendment.
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in light of the claim amendment.
The rejection of claim 18 under 35 U.S.C. 112(b), as being indefinite for identity of the agent, is withdrawn in light of the claim amendment.
The rejection of claims 1, 2, 4, 13, 15, 16, and 18-20 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the 
The rejection of claim 13 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, and, how long is the time between the doses and how long the doses are continued, is withdrawn in light of the claim amendment.
The rejection of claim 15 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, and, how long is the time between the doses and how long the doses are continued, is withdrawn in light of the claim amendment.
The rejection of claim 16 under 35 U.S.C. 112(b), as being indefinite for; (a) whether in those embodiments of multiple doses, if each dose must be the same, and, how long is the time between the doses and how long the doses are continued, is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 112(b), as being indefinite for identity of the agent, and, if said agent is also administered before and after each of the multiple times, is withdrawn in light of the claim amendment.
The rejection of claim 20 under 35 U.S.C. 112(b), as being indefinite for identity of the agent, and, if said agent is also administered before and after each of the multiple times, is withdrawn in light of the claim amendment.
The rejection of claims 1, 2, and 18-20 under 35 U.S.C. 102(a)(1) as being anticipated by McKinnon et al. (U.S. Pub. No. 2010/0028354, 4 February 2010), is withdrawn.
	Applicants argue that the claim amendments obviate the rejection.  Specifically, applicants submit that McKinnon et al. do not teach the specific dosing regimen of claim 1. McKinnon et al. merely mention that “[a] non-limiting range for a therapeutically or prophylactically effective amount of a domain antibody is 0.1-20 mg/kg, and in an aspect, 1-10 mg/kg” (paragraph [0936]). McKinnon et al. fail to teach or suggest that the anti-CD28 domain antibody is administered subcutaneously at a dose of about 12.5 mg every week or every two weeks as recited in amended claim 1.
	The examiner has considered applicants' arguments, in light of the claim amendments, and, finds them persuasive.
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly amended claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 18 is now the method of claim 1, further comprising administering to the patient an immunosuppressive agent or an anti-inflammatory agent.
	Newly amended claim 19 is now the method of claim 18, wherein the immunosuppressive agent or the anti-inflammatory agent is administered before or after the anti-CD28 domain antibody.
	Newly amended claim 20 is now the method of claim 18, wherein the immunosuppressive agent or the anti-inflammatory agent is administered concurrently with the anti-CD28 domain antibody.
	Because newly amended claim 1, from which these claims depend, now recites that the anti-CD28 domain antibody is administered "every week or every two weeks", it is unclear in claims 18-20 when the immunosuppressive agent or anti-inflammatory agent is administered because claim 18 does not designate any time, claim 19 only says before or after, and claim 20 recites concurrently with administration of said anti-CD28 domain antibody.
	For example, based on claim 18, is said immunosuppressive agent or anti-inflammatory agent administered each time as the anti-CD28 domain antibody.
	For example, based on claim 19, what time relationship to the administration of the anti-CD28 domain antibody is considered "before" every week or "after" every week.
	For example, based on claim 19, what time relationship to the administration of the anti-CD28 domain antibody is considered "before" every two weeks or "after" every two weeks. 
	For example, based on claim 20, is said immunosuppressive agent or anti-inflammatory agent administered at the same level each time as the anti-CD28 domain antibody.


Conclusion
Claims 18-20 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 4, 2021